Citation Nr: 1444440	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to eligibility for educational assistance benefits under the Montgomery GI Bill (Chapter 30) beyond the delimiting date of July 1, 2006.


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from June 1976 to June 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA) Education Center in Atlanta, Georgia.   

In his substantive appeal, the Veteran requested a hearing before a member of the Board at the RO.  The Veteran was scheduled for his requested hearing in April 2012, but failed to report for his scheduled hearing without explanation.  Therefore, the Board finds that the Veteran's hearing request is deemed to have been withdrawn.  


FINDINGS OF FACT

1.  The Veteran entered active duty in June 1976 and retired in June 1996, with no further military service.  

2.  The Veteran did not file for an extension of his Chapter 30 educational assistance benefits eligibility delimiting date within one year from the date in which his eligibility ended (July 1, 2006), and there is no indication that he had a physical or mental disability which prevented him from initiating or completing a chosen educational program prior to the delimiting date of July 1, 2006.  


CONCLUSION OF LAW

The criteria for entitlement to eligibility for Chapter 30 educational assistance benefits beyond the delimiting date of July 1, 2006, have not been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the Veteran in substantiating this claim, and as the law and not the facts are dispositive, the provisions regarding notice and development do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

The provisions of Chapter 30 allow for educational assistance for members of the Armed Forces after their separation from military service.  For eligibility to receive educational benefits pursuant to Chapter 30, an individual must serve a minimum of two years of active duty, depending on the obligated period of service at the time of induction, and be honorably discharged.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a). 

Generally, a Veteran who entered active duty after June 1985 and who is eligible under Chapter 30 is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  The time limitation begins to run on the date of the Veteran's last discharge or release from a period of active duty of ninety days or more of continuous service. 

VA shall grant an extension of the applicable delimiting period provided that the Veteran applies for an extension within a specified time period, and he was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from the Veteran's willful misconduct.  38 C.F.R. § 21.7051.  

The VA must receive a claim for an extended period of eligibility by the later of the following dates:  one year from the date on which the Veterans original period of eligibility ended, or one year from the date on which the Veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033, 21.7051. 


Analysis

The Veteran has asserted that his Chapter 30 educational assistance benefits delimiting date should be extended as when he was first out of the military, he was unable to follow the education plan of his choosing, but rather, had to work to support his family.  

At the outset, the Board notes that a review of the record shows that there is no actual letter of record showing that the Veteran received notice of the July 1, 2006, delimiting date.  In October 2012, the Board remanded the case and directed that various adjudicatory documents be obtained and added to the record, to include the December 2008 administrative decision denying the claim currently on appeal.  A review of the record shows that additional documents were not able to be obtained.  Specifically, the notification of Chapter 30 eligibility identifying the delimiting date is not of record and the December 2008 administrative decision and notification of adverse decision are not of record.  

A review of the record shows that the Veteran filed a claim of entitlement to Chapter 30 educational assistance benefits in August 1998.  In response to the Veteran's claim, an initial certificate of Chapter 30 educational assistance benefits eligibility was issued on October 19, 1998.  The October 1998 certificate of eligibility clearly identified the delimiting date of Chapter 30 entitlement as July 1, 2006.  When a certificate of eligibility is issued, a letter is generated and sent to the Veteran providing notice with respect to the educational program and the delimiting date of eligibility.  While the October 1998 letter to the Veteran notifying him of the delimiting date is not physically of record in either the paper or electronic claims file, through the presumption of regularity, the Board will presume that the letter was received by the Veteran in accordance with the standard policies and procedures regarding VA claims.  

The presumption of regularity is applicable to the question of receipt of mail.  If the certificate of eligibility was issues, it is presumed that a notification letter to the Veteran was generated and mailed.  See Fithian v. Shinseki, 24 Vet. App. 146 (2010).  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  United States v. Chemical Foundation, Inc., 272 U.S. 1 (1926).  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing Rosler v. Derwinski, 1 Vet. App. 241 (1991)); see also YT v. Brown, 9 Vet. App. 195 (1996).  The Veteran has not submitted evidence to rebut the presumption of regularity in favor of VA with regard to receiving notification of his certificate of Chapter 30 educational assistance benefits eligibility and the July 1, 2006, delimiting date.  Therefore, as noted, the Board will presume that the Veteran received the correct notification of his eligibility for educational assistance benefits and the corresponding delimiting dates.  

With regard to the absence of the December 2008 administrative decision and notice to the Veteran of the adverse decision, it appears that attempts to obtain those documents were in fact made as had been directed by the Board in the October 2012 remand.  However, it appears that those documents could not be associated with the claims file and that further attempts to obtain those records would be futile.  Regardless, the Board notes that the Veteran clearly received notice of the decision as he referred to the letter specifically when he submitted his January 2009 notice of disagreement.  Further, the basis for the denial has been clearly outlined in both the statement of the case and the subsequent supplemental statement of the case.  Therefore, the Board finds that the absence of those documents in the record is no more that harmless error.  

For those reasons, the Board finds that the development conducted has substantially complied with the directives of the October 2012 Board remand.  Therefore, further remand is unnecessary and there is no bar to proceeding with a final decision at this time.  

In December 2008, the Veteran filed a claim of entitlement to Chapter 30 educational assistance benefits.  At that time, the Veteran was denied as the delimiting date of eligibility had passed.  The Veteran has not claimed, and the evidence does not otherwise suggest, that he was physically or mentally disabled so as to prevent him from initiating or completing an education program prior to July 1, 2006.  In fact, as noted above, the Veteran has himself reported that he was unable to use all his benefits as a result of not having the luxury to spend time getting an education as he had to provide for his family.  Regardless, the Veteran did not file a timely claim of entitlement to an extension of his Chapter 30 educational assistance benefit eligibility delimiting date.  

In the absence of a timely claim and a showing that the Veteran was unable to initiate or complete an education program prior to July 1, 2006, due to physical or mental disability, the Board finds that an extension of the Chapter 30 educational assistance benefit eligibility delimiting date is not warranted.  

In reaching this decision, the Board is sympathetic to the Veteran's contentions.  Nevertheless, the Board lacks the discretion to award education benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Those governing provisions direct that where, as here, the preponderance of the evidence is against the Veteran's claim, that claim must be denied.  


ORDER

Entitlement to eligibility for educational assistance benefits under Chapter 30 beyond the delimiting date of July 1, 2006, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


